FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     October 1, 2020



In the Court of Appeals of Georgia
 A20A0914. AUSTIN v. THE STATE.

      REESE, Presiding Judge.

      A jury found Emmitt Austin guilty of four counts of exploitation of an elder

person.1 On appeal, Austin argues that the evidence was insufficient to support his

convictions, the trial court erred in admitting other acts evidence, and the trial court

erred in declining to apply the rule of lenity and sentence him under the theft by

deception statute. For the reasons set forth infra, we affirm the trial court’s ruling

regarding the sufficiency of the evidence and the admission of the other acts

evidence, but reverse the trial court’s decision regarding the rule of lenity, and

remand for resentencing.




      1
          See OCGA § 16-5-102 (a).
      Viewed in the light most favorable to the jury’s verdict,2 the evidence shows

the following. The victim, Keylon Thompson, was in the home rental business and

was over 65 at the time of the offenses. Thompson met Austin because Austin’s

mother rented a house from Thompson. Thompson agreed to let Austin take over the

rental after Austin’s mother moved out of the residence. The rent for the house was

$500 per month. Austin paid the rent with $800 checks that were supposedly from his

employer. He asked Thompson to refund the difference, and Thompson did so. When

Thompson went to deposit the checks, however, he discovered that they were bad

checks. Thompson confronted Austin about the checks, and Austin said he was afraid

to go back to his employer because he thought his employer would kill him.

      Thompson told Austin that he needed to find another job. Austin told

Thompson that he had applied through the Georgia Department of Labor. Thompson

received a call from a person claiming to be with the Department of Labor. That

person informed Thompson that Austin had scored very well on a test, but needed

more money to take tests and buy a computer. Thompson loaned Austin thousands of

dollars for the tests and a computer.




      2
          See Martin v. State, 349 Ga. App. 656, 656-657 (1) (825 SE2d 227) (2019).

                                          2
      Thompson also believed that he was helping the Federal Bureau of

Investigation (“FBI”) investigate Austin’s employer. A person called Thompson and

claimed to be a “top man” from the FBI. That person informed Thompson that he

would be reimbursed for all the bad checks and for all the money he had loaned

Austin. A branch manager at Thompson’s bank testified that Thompson contacted

him about a loan for $10,000. Thompson told the branch manager that he needed the

loan for Austin because Austin was working for the FBI and needed the money to

make payments to a “mob or drug cartel[.]” Thompson said that once he made this

last payment, then he would get all of his money back from the government.

Thompson told the branch manager that he had already given Austin thousands of

dollars.

      Two bank tellers at Thompson’s bank testified that Austin periodically came

into the bank to cash checks from Thompson’s account. Austin told the tellers that he

had obtained a job working for the government and would be making trips to

Washington and Atlanta from Dougherty county. Thompson told one of the tellers

that he was funding Austin for his government work.

      Thompson also gave checks to Austin for various other purposes, including

doctor’s bills, taxes, utilities, travel, child support, and witness protection. The State


                                            3
introduced approximately 75 checks written by Thompson. All told, Thompson gave

approximately $112,000 to Austin. During a police interview, Austin admitted that

the people he told Thompson about were fictitious, and that the rental checks he

wrote Thompson were of no value.

      The jury found Austin guilty on all counts. The trial court sentenced him to 60

years, with the first 30 years to be served in confinement. Austin filed a motion for

new trial, which the trial court denied after a hearing. This appeal followed.

      In reviewing a challenge to the sufficiency of the evidence, we construe the

evidence in the light most favorable to the verdict, and the defendant no longer enjoys

a presumption of innocence.3 We do not weigh the evidence or resolve issues of

witness credibility, but merely determine whether the jury was authorized to find the

defendant guilty of the charged offenses beyond a reasonable doubt.4 We review the

trial court’s admission of other acts evidence for an abuse of discretion.5 With these

guiding principles in mind, we now turn to Austin’s claims of error.




      3
          Bryson v. State, 316 Ga. App. 512 (729 SE2d 631) (2012).
      4
          Id.
      5
          See State v. Parks, 350 Ga. App. 799, 813 (4) (830 SE2d 284) (2019).

                                          4
      1. (a) Austin argues that there was insufficient evidence to support his

convictions. He contends that Thompson gave money to Austin “freely and

willingly.” He also argues that Thompson was not a credible witness, and that

Thompson paid money to Austin as part of a drug-dealing scheme. He contends that

the State failed to exclude this “reasonable hypothesis of innocence[.]”

      Under OCGA § 16-5-102 (a), “[a]ny person who knowingly and willfully

exploits a disabled adult, elder person, or resident . . . shall be guilty of a felony[.]”

OCGA § 16-5-100 (6) defines “[e]xploit” as:

      illegally or improperly using a disabled adult or elder person or that
      person’s resources through undue influence, coercion, harassment,
      duress, deception, false representation, false pretense, or other similar
      means for one’s own or another person’s profit or advantage, including,
      but not limited to, the illegal taking of resources belonging to a disabled
      adult or elder person when access to the resources was obtained due to
      the disabled adult’s or elder person’s mental or physical incapacity.


An “[e]lder person” means “a person 65 years of age or older.”6

          Here, the testimony from Thompson, the bank employees, and the

investigating officer, as well as the other evidence presented at trial, was sufficient

for the jury to find that Austin exploited Thompson through deception and false


      6
          OCGA § 16-5-100 (4).

                                            5
pretense. Although Austin contends that Thompson was not a credible witness,

“arguments that go to the weight and credibility that the jury wished to assign to the

State’s otherwise sufficient evidence present no basis for reversal.”7

      Nor was the jury required to accept Austin’s alternative hypothesis that

Thompson was involved in a drug-dealing scheme. “To warrant a conviction on

circumstantial evidence, the proved facts shall not only be consistent with the

hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of

the guilt of the accused.”8 “However, this doctrine only applies when the State’s case

against the defendant was wholly circumstantial[.]”9 In this case, the State presented

direct evidence through Thompson’s testimony. Regardless, “the circumstantial

evidence presented was also sufficient for the jury to reject any other reasonable

theory except that [Austin] was guilty as charged.”10



      7
       Crawford v. State, 301 Ga. App. 633, 636 (1) (688 SE2d 409) (2009) (citation
and punctuation omitted).
      8
          OCGA § 24-14-6.
      9
       Hill v. State, 297 Ga. 675, 678 (2) (b) (777 SE2d 460) (2015) (citation and
punctuation omitted).
      10
        Id.; see also Collett v. State, 305 Ga. 853, 855 (1) (828 SE2d 362) (2019)
(“Not every hypothesis is reasonable, and the reasonableness of alternative
hypotheses raised by a defendant is a question principally for the jury.”).

                                          6
      (b) Austin alternatively argues that the State presented insufficient evidence as

to Count 1 of the indictment. Count 1 of the indictment alleged:

      [B]etween the lst day of August, 2013, and the 31st day of October,
      2013, in a continuous criminal scheme, [Austin] did knowingly and
      willfully financially exploit Keylon Thompson, an elderly person, over
      the age of sixty-five years, through deception and false pretense, by said
      accused representing himself as an informant working with the Federal
      Bureau of Investigation in an investigation, and said accused needed
      financial support for his expenses during the investigation from the
      victim, which would be reimbursed from the federal government at the
      conclusion of the investigation, when said accused knew this
      representation was false, for said accused’s own profit and advantage[.]


Austin contends that the State submitted no checks between these date ranges where

Austin purported to be an FBI informant.

      At trial, the State introduced into evidence the checks that Austin used to pay

rent that were supposedly from Austin’s employer. These checks were dated in

September and October of 2013. The State also introduced into evidence the checks

Thompson wrote to Austin as refunds for Austin’s rent. These checks were also dated

in September and October of 2013. Thompson testified that he expected to be

reimbursed for these checks from the FBI and the government. Given the above, there




                                          7
was sufficient evidence for the jury to find Austin guilty of the charged offense

during the date ranges alleged in Count 1 of the indictment.11

      2. Austin argues that the trial court abused its discretion in admitting into

evidence proof of Austin’s prior convictions. At trial, the court admitted a 2004

conviction for six counts of forgery and a 2001 conviction for one count of theft by

deception. The forgery case involved Austin forging checks that were the same type

of checks Austin used to pay rent in this case. The theft by deception case involved

Austin posing as a sales manager and taking a down payment for a mobile home.

      Under OCGA § 24-4-404 (b) (“Rule 404 (b)”):

      Evidence of other crimes, wrongs, or acts shall not be admissible to
      prove the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, including,
      but not limited to, proof of motive, opportunity, intent, preparation, plan,
      knowledge, identity, or absence of mistake or accident.


In Georgia, we apply a three-part test to determine whether other acts evidence is

admissible under Rule 404 (b): “(1) the evidence must be relevant to an issue other

than the defendant’s character, (2) the evidence must satisfy the requirements of

OCGA § 24-4-403 (‘Rule 403’), and (3) the State must offer sufficient proof for the


      11
           See OCGA § 16-5-102 (a); OCGA § 16-5-100 (6).

                                           8
jury to find that the defendant committed the act.”12 On appeal, Austin contends that

the trial court abused its discretion regarding the first two parts of this test.

       To begin, the other acts evidence was relevant to prove intent. Austin argued

to the jury that all of the reasons given by Thompson for loaning him money were just

a front for a drug-dealing scheme. Austin’s criminal intent to deceive Thompson was

thus at issue.13

       Additionally, the trial court did not abuse its discretion by failing to exclude

the evidence under Rule 403. “[I]t is only unfair prejudice, substantially outweighing

probative value, which permits exclusion of relevant matter.”14 Rule 403 “offers an

extraordinary remedy that must be used sparingly because it results in the exclusion

of concededly probative evidence. In close cases, the balance is struck in favor of




       12
            Naples v. State, 308 Ga. 43, 49-50 (2) (838 SE2d 780) (2020).
       13
         See Naples, 308 Ga. at 51 (2) (“[A] defendant who enters a not guilty plea
makes intent a material issue, and the State may prove intent by qualifying Rule 404
(b) evidence absent affirmative steps by the defendant to remove intent as an issue.”)
(citation and punctuation omitted); Chase v. State, 337 Ga. App. 449, 455 (3) (a) (787
SE2d 802) (2016) (holding that the trial court did not abuse its discretion in admitting
prior convictions for financial identity fraud and forgery because the convictions were
relevant to show intent to impersonate a law enforcement officer).
       14
        Chase, 337 Ga. App. at 455 (3) (a) (punctuation and footnote omitted;
emphasis in original).

                                            9
admissibility.”15 Given the clear questions raised about Austin’s intent, his claim to

the police that he and Thompson were involved in a drug-dealing scheme, and the fact

that all these incidents involved efforts by Austin to obtain funds through deceit, any

unfair prejudice did not substantially outweigh the probative value of the other acts

evidence.16

      3. Austin argues that the trial court erred in declining to apply the rule of lenity

and sentence him under the theft by deception statute.

               [T]he rule of lenity finds its roots in the vagueness doctrine,
      which requires fair warning as to what conduct is proscribed. More
      specifically, the rule of lenity ensures that if and when an ambiguity
      exists in one or more statutes, such that the law exacts varying degrees
      of punishment for the same offense, the ambiguity will be resolved in
      favor of a defendant, who will then receive the lesser punishment. Of
      course, if it is determined after applying the traditional canons of
      construction that the relevant statutory text is unambiguous, then the
      rule of lenity will not apply. The fundamental inquiry when making that
      assessment is whether the identical conduct would support a conviction
      under either of two crimes with differing penalties.17



      15
           Id. (punctuation and footnotes omitted).
      16
           See id.; Wilson v. State, 336 Ga. App. 60, 63 (2) (b) (783 SE2d 662) (2016).
      17
        McNair v. State, 326 Ga. App. 516, 518-519 (757 SE2d 141) (2014)
(punctuation and footnotes omitted).

                                           10
      In applying the traditional canons of statutory construction,

      our charge as an appellate court is to presume that the General Assembly
      meant what it said and said what it meant. To that end, we must afford
      the statutory text its plain and ordinary meaning, consider the text
      contextually, and read the text in its most natural and reasonable way,
      as an ordinary speaker of the English language would. In other words,
      when the language of a statute is plain and susceptible of only one
      natural and reasonable construction, courts must construe the statute
      accordingly. Finally, we are also mindful of our duty to construe statutes
      to give sensible and intelligent effect to all of their provisions and to
      refrain from any interpretation which renders any part of the statutes
      meaningless.18


      “[W]here there is a specific and a general criminal statute, the rule of lenity is

not implicated, and a specific statute will prevail over a general statute, absent any

indication of a contrary legislative intent.”19 In this vein, the Georgia Supreme Court

has cautioned that simply because “a single act may, as a factual matter, violate more




      18
        Gordon v. State, 334 Ga. App. 633, 638-639 (780 SE2d 376) (2015)
(punctuation and footnotes omitted).
      19
        State v. Nankervis, 295 Ga. 406, 409 (2) (761 SE2d 1) (2014) (citations and
punctuation omitted) (rule of lenity does not apply between the offenses of trafficking
methamphetamine and manufacturing with intent to distribute a controlled substance).

                                          11
than one penal statute[, it] does not [necessarily] implicate the rule of lenity.”20 For

example, it is possible for the act of striking another person with an object to meet the

definitions of each of the crimes of simple battery, aggravated battery, simple assault,

aggravated assault, and malice murder.21

      Turning to the statutes at issue, a person commits theft by deception under

OCGA § 16-8-3 (a) “when he obtains property by any deceitful means or artful

practice with the intention of depriving the owner of the property.” The definition of

“deceives” under this statute includes when the accused “[c]reates or confirms

another’s impression of an existing fact or past event which is false and which the

accused knows or believes to be false[.]”22 “[A]ny person who commits the offense

of theft by deception when the property which was the subject of the theft exceeded

$500.00 in value and the offense was committed against a person who is 65 years of

age or older shall, upon conviction thereof, be punished by imprisonment for not less

than five nor more than ten years.”23


      20
       Gordon, 334 Ga. App. at 635 (quoting Banta v. State, 281 Ga. 615, 618 (2)
(642 SE2d 51) (2007)).
      21
           See Gordon, 334 Ga. App. at 635.
      22
           OCGA § 16-8-3 (b) (1).
      23
           OCGA § 16-8-12 (b).

                                           12
      Under the exploitation of an elder person statute, OCGA § 16-5-102 (a):

      Any person who knowingly and willfully exploits a disabled adult, elder
      person, or resident, willfully inflicts physical pain, physical injury,
      sexual abuse, mental anguish, or unreasonable confinement upon a
      disabled adult, elder person, or resident, or willfully deprives of
      essential services a disabled adult, elder person, or resident shall be
      guilty of a felony and, upon conviction, shall be punished by
      imprisonment for not less than one nor more than 20 years, a fine of not
      more than $50,000.00, or both.


As noted above, “[e]xploit” is defined as

      illegally or improperly using a disabled adult or elder person or that
      person’s resources through undue influence, coercion, harassment,
      duress, deception, false representation, false pretense, or other similar
      means for one’s own or another person’s profit or advantage, including,
      but not limited to, the illegal taking of resources belonging to a disabled
      adult or elder person when access to the resources was obtained due to
      the disabled adult’s or elder person’s mental or physical incapacity.”24


An “[e]lder person” means any person 65 years of age or older.25

      In this case, the indictment alleged that Austin “did knowingly and willfully

financially exploit Keylon Thompson, an elderly person, over the age of sixty-five


      24
           OCGA § 16-5-100 (6).
      25
           OCGA § 16-5-100 (4).

                                          13
years, through deception and false pretense[.]” The indictment did not allege, nor did

the State prove at trial, any mental or physical incapacity from Thompson. Upon

review of both statutes at issue, although there are many ways the crime of

exploitation of an elder person may be committed, Austin’s conduct, as charged,

subjected him to prosecution and sentencing under both OCGA § 16-5-102 (a) and

OCGA § 16-8-3 (a).26 That is, Austin’s conduct as charged in this case — obtaining

an elder person’s property through deceit — “define the same offense” of exploitation

of an elder person and theft by deception, “such that an ambiguity is created by

different punishments being set forth for the same crime.”27 Accordingly, Austin is

entitled to the rule of lenity.28


       26
         See Gordon, 334 Ga. App. at 641 (given the defendant’s conduct as charged
in the case, rule of lenity applied between offenses of making a false statement and
false report of a crime); McNair, 326 Ga. App. at 521-522 (given the defendant’s
conduct as charged in the case, rule of lenity applied between offenses of identity
fraud and financial transaction card theft). But see Banta, 281 Ga. at 618 (2) (given
the defendant’s conduct as charged in the case, rule of lenity did not apply between
offenses of making a false statement and obstruction of a police officer because “the
two statutes do not define the same offense[ ]” and the obstruction statute did not
require deception or a false representation).
       27
         See Gordon, 334 Ga. App. at 635 (punctuation and footnotes omitted); id.
at 635 (“ ”The fundamental inquiry when making this assessment [was] whether the
identical conduct would support a conviction under either of two crimes[.]”)
(punctuation omitted).
       28
            See id. at 641; McNair, 326 Ga. App. at 521-522.

                                          14
      We want to emphasize that not every conviction under OCGA § 16-5-102 (a)

will result in an application of the rule of lenity. Additionally, a sentence under the

theft by deception statute will not benefit every defendant, as that statute has a higher

statutory minimum.29

      Nevertheless, a sentence under the theft by deception statute would benefit

Austin in this case. Accordingly, we reverse Austin’s convictions for exploitation of

an elder person, and remand for resentencing under the theft by deception statute.30

      Judgment affirmed in part and reversed in part, and case remanded for

resentencing. Markle and Colvin, JJ., concur.




      29
      Compare OCGA § 16-8-12 (b) (providing for a minimum of five years), with
OCGA § 16-5-102 (a) (providing for a minimum of one year).
      30
           See Gordon, 334 Ga. App. at 641; McNair, 326 Ga. App. at 521-522.

                                           15